Citation Nr: 0740711	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Oakland, California, which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's service medical records were destroyed in 
the July 1973 fire at the National Personnel Records Center 
(NPRC).

3.  The veteran's current disc disease of the back has been 
attributed in the medical evidence of record to his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra. 

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In cases in which the veteran's service medical records are 
missing and are presumed to have been destroyed in the July 
1973 fire at the NPRC, the VA has a heightened duty to 
explain its findings and conclusions. O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).   The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 
(1996). Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records. See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).


Analysis

The veteran has alleged that he injured his back after a fall 
while moving mattresses in 1943.  The veteran has submitted 
statements that he was hospitalized for approximately six 
weeks with an injured back and broken wrist as a result.  
Unfortunately, it appears that the veteran's service medical 
records were destroyed in the July 1973 fire at the NPRC.  

Regarding post-service medical treatment, the veteran 
supplied the names of two physicians who treated the veteran 
beginning in 1950.   In written statements the veteran 
reported that he had treated with varying physicians  from 
the 1940's to the 1990's.  However, the veteran has also 
stated that the physicians in question are now deceased, and 
attempts by the RO to obtain those records have been 
unsuccessful.  

The first available medical records documenting a chronic 
back disorder are dated in April of 2003.  Scans conducted at 
that time indicated disc space narrowing at all of the lumbar 
levels, and that surrounding degenerative changes were 
prominent.  Scoliosis was found to have affected nearly all 
levels of the thoracic spine and mild compression deformities 
were present at the mid thoracic levels.  The radiologist's 
impression was "findings compatible with multiple areas of 
osteoarthritic and degenerative disc change..."  

 In February of 2005, the veteran submitted a letter from a 
physician with the Eureka Veterans' Clinic.   In that letter, 
the physician noted the veteran's history of a service injury 
in 1943 and back pain since that time.  The physician offered 
the opinion that x-rays conducted in March of 2003 and bone 
scans conducted in June of 2003 were consistent with such an 
injury.  The physician stated that "based on this I think it 
is more likely than not that [the veteran's] current pain 
relates to his service injury of 1943."  

As stated above, in cases in which the veteran's service 
medical records are destroyed, the VA has a heightened duty 
to explain its findings and conclusions.  Also, the loss of 
records increases the Board's obligation to evaluate and 
discuss all of the evidence that may be favorable to the 
veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Russo v. 
Brown, 9 Vet. App. 46 (1996).   

The medical records quoted above make it clear that the 
veteran has a degenerative condition of the spine.  Also, the 
veteran has supplied the statement of a physician who offered 
the opinion of a nexus between the veteran's current disc 
disease of the back and the veteran's active service.   There 
is no medical evidence in the record which refutes this 
opinion.   

While there is a lack of continuity of symptomology for years 
following service, the only competent medical opinion of 
record is favorable.  Accordingly, the Board must conclude 
that the evidence in this matter is in relative equipoise.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, the Board must give the 
veteran the benefit of the doubt in this matter and find 
service connection is warranted.  


ORDER

Entitlement to service connection for a chronic back 
disability is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


